—In an action to recover damages *409for wrongful death, the defendants appeal from an order of the Supreme Court, Westchester County (Burrows, J.), entered June 26, 1992, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the evidence in the record is sufficient to raise a triable issue of fact with regard to the negligence of the defendants (see, Selkowitz v County of Nassau, 45 NY2d 97; Thain v City of New York, 35 AD2d 545). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.